U.S. Wealth Management 601 Congress Street Boston, MA 02210 (617) 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name : Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel October 1, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: John Hancock California Tax-Free Income Fund (the Trust), on behalf of John Hancock California Tax-Free Income Fund File Nos. 33-31675 and 811-05979 CERTIFICATION UNDER RULE 497(j) Ladies and Gentlemen: Pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933, as amended (the Securities Act), in lieu of filing under paragraph (c) of Rule 497, the undersigned hereby certifies on behalf of the Trust that the form of prospectus and statement of additional information for the Trust that would have been filed under paragraph (c) of Rule 497 does not differ from the Prospectus and Statement of Additional Information, each dated October 1, 2010, contained in Post-Effective Amendment No. 36 to the Trusts Registration Statement on Form N-1A under the Securities Act and Post-Effective Amendment No. 39 to its Registration Statement under the Investment Company Act of 1940, as amended, the text of which was filed electronically with the Securities and Exchange Commission on September 28, 2010. Sincerely, /s/ Nicholas J. Kolokithas Nicholas J. Kolokithas Assistant Secretary John Hancock California Tax-Free Income Fund
